DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3,241,944, cited by Applicants, hereinafter referred to as “’944”.
Re Claim 1, ‘944 teaches a laundry treating apparatus comprising: a tub 3 configured to receive washing water; a drum 2 positioned in the tub and configured to rotate relative to the tub; a duct 9 positioned at the tub an having an air-intake port and air-inflow port (along P, i.e. between 9, 13 and 19, Fig. 1); a blower fan 20 in the duct and configured to receive cooling water (no structure being claimed here); the heat exchanger configured to cool air transferred along an inside of the duct (intended use expected of the heat exchanger); and a heater 19 positioned in the duct and configured to heat the air along the inside of the duct.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3,241,944, cited by Applicants, hereinafter referred to as “’944’ in view of EP 1,734,170, cited by Applicants, hereinafter referred to as “’170’.
‘944 is relied upon as applied to the claim rejection above.
Claims 2-3 are directed towards the heat exchanger being between the blower fan and the heater which ‘944 does not appear to teach explicitly. However, it is well known in the art to provide this arrangement. For example, ‘170 teaches a heat exchanger 35 in a duct 31, and between a blower fan 38 and heater 37 to crate airflow in this direction.
Thus, it would have been obvious to one having ordinary skill in the art at the time of effective filing to modify the washing machine having a duct and heat exchanger as taught by ‘944 and to provide the fan, heat exchanger, and heater arrangement as taught by ‘170 to enhance heat exchange.
Claim 4 is rejected as unpatentable over ‘944 in view of ‘170 because it is considered obvious to change size or proportions (MPEP 2144.04(IV-A)) and in doing so the heat exchanger and heater would still perform their intended functions of heat exchange and heating respectively, without any unexpected results.
Re Claim 5, the distance between heat exchanger 35 and heater 37 is smaller than between blower fan 38 and heat exchanger 35. See Fig. 1 of ‘170.	

Allowable Subject Matter
Claim 6-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451. The examiner can normally be reached M-F: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711